Exhibit 10.8
 
Verecloud, Inc. 2009 Equity Incentive Plan
Incentive Stock Option Agreement
 


 
PARTICIPANT:           William M. Perkins
 
DATE OF GRANT:      June 22, 2010
 
THIS AGREEMENT (this “Agreement”) is entered into by and between Verecloud,
Inc., a Nevada corporation (the “Company”), and the above named Participant
(“Participant”), who is an Employee of the Company or an Affiliate thereof.
 
The Company and Participant agree as follows:
 
1.  Precedence of Plan.  This Agreement is subject to and shall be construed in
accordance with the terms and conditions of the Verecloud, Inc. 2009 Equity
Incentive Plan (the “Plan”), as now or hereinafter in effect.  Any capitalized
terms that are used in this Agreement without being defined and that are defined
in the Plan shall have the meaning specified in the Plan.
 
2.  Grant of Option.  Participant is hereby granted an Incentive Stock Option,
within the meaning of Code Section 422 (the “Option”), to purchase Common Stock
of the Company pursuant to the Plan.  The number of shares as to which the
Option is granted, the purchase price per share, and the expiration date of such
Option are set forth below:
 
(a)  Number of Shares Subject to Option:  350,000
 
(b)  Purchase Price per Share:      $0.02
 
(c)  Expiration Date:*     June 21, 2020
 
(d)  Vesting Date, Event, or Schedule:  Options vest evenly on the last day of
each fiscal quarter and based on a three year period.  The initial vesting
occurs on September 30, 2010.
 
(e)  Vesting Schedule:
 

 ●   Sept  30, 2010    29,166      ●   Dec 31, 2010     29,166    ●   Mar 31,
2011        29,166    ●   June 30, 2011      29,166      ●   Sept  30, 2011   
 29,166      ●   Dec 31, 2011     29,166    ●   Mar 31, 2012     29,166    ●  
June 30, 2012    29,166      ●   Sept  30, 2012    29,166      ●   Dec 31, 2012
   29,166    ●   Mar 31, 2013     29,166    ●   June 30, 2013   29,174    

*Unless sooner terminated as provided in the Plan, the Option shall expire and
terminate on the expiration date, and in no event shall the Option be
exercisable after that date.
 
 
 
 

--------------------------------------------------------------------------------


3.  Time of Exercise.  The Option granted hereby shall become vested in and
exercisable by Participant in installments, on the dates and subject to the
conditions set forth in the vesting schedule above; provided, however, that
Participant must have been in Continuous Service from the date of grant of the
Option until the date specified in the vesting schedule or until the conditions
specified in the vesting schedule have been satisfied.
 
4.  Manner of Exercise.  Except as provided in this Agreement, the Option shall
be exercisable, in whole or in part, from time to time, in the manner determined
by the Company as provided in Section 7.2 of the Plan.   The Company may
require, as a condition to exercise, execution and submission of an Exercise
Agreement in such form as may be provided by the Company (the “Exercise
Agreement”), which shall state the election to exercise the Option, the elected
exercise date and the number of shares as to which the Option is to be exercised
and be accompanied by payment in full.  The Exercise Agreement shall be signed
by Participant and shall be delivered in person, electronically or by mail to
the Company, and shall be deemed received by the Company when actually received
by the representative of the Administrator if delivered in person or
electronically, and as of the third calendar day following dispatch if mailed or
the date of actual receipt by the Company if earlier.
 
5.  Company’s Right to Repurchase the Stock Upon Termination of Continuous
Service.
 
(a)  The Company shall have the right to purchase all or any part of the shares
of Stock held by the Participant, upon the terms and conditions provided herein,
in the event that (a) the Participant’s Continuous Service with the Company is
terminated for any reason (the “Participant’s Departure”); or (b) the Stock was
acquired from the Company after the Participant’s Departure, as provided in the
Plan (a “Post-Termination Acquisition”).
 
(b)  The Company may exercise its right to purchase Stock held by the
Participant by providing written notice (a “Notice of Repurchase”) of such
intention to the Participant, stating the time, manner, terms and conditions of
the repurchase in accordance with this section.  Such notice must be given
within 180 days following the Participant’s Departure or the Post-Termination
Acquisition.
 
(c)  The purchase price per share for the shares of Stock that the Company
elects to purchase shall be the Stock’s then current Fair Market Value; provided
that if the Participant’s Continuous Service with the Company ends due to the
Participant’s termination by the Company for Cause, the purchase price per share
for the shares of Stock that the Company elects to purchase shall be the
purchase price paid for such shares of Stock by the Participant.
 
(d)  A purchase and sale required pursuant to this section shall take place at a
closing at a time and place designated by the Company; provided, however, that
the time must be within 90 days of the date of the Notice of Repurchase.  At the
closing, the Participant shall transfer the Stock to the Company free and clear
of all liens and encumbrances and in accordance with the terms of this
Agreement.  In return, the Company shall pay the Participant the purchase price
in cash or immediately available funds, or, at its election, the Company may pay
the Stockholder 20% of the purchase price in cash or immediately available funds
and the remaining 80% by execution and delivery of a promissory note from the
Company (a “Promissory Note”), bearing interest at the applicable federal rate
in effect as of the date of closing.  The Promissory Note shall provide for
payment in four equal annual installments of principal and interest on the
first, second, third and fourth anniversaries of the closing date.  The
Promissory Note shall be prepayable, without penalty, in whole or in part, with
prepayments applied to the last installment or installments coming due.
 
 
 
2


--------------------------------------------------------------------------------


 
6.  Nontransferability of Option.  The Option may not be pledged, encumbered, or
hypothecated to or in favor of any party other than the Company or an Affiliate,
and shall not be subject to any lien, obligation, or liability of such
Participant to any other party other than the Company or an Affiliate.  No Award
shall be assigned, transferred, or otherwise disposed of by a Participant for
value other than by will or the laws of descent and distribution.  Any permitted
transfer shall be subject to the condition that the Plan Administrator receives
evidence satisfactory to it that the transfer is being made for estate or tax
planning or securities compliance purposes and on a basis consistent with the
Company’s lawful issue of securities.
 
7.  General Provisions.
 
(a)  Withholding.  Participant shall reimburse the Company, in cash or by
certified or bank cashier’s check, for any federal, state or local taxes
required by law to be withheld with respect to the exercise of the Option or
resulting from a disqualifying disposition described in Code
Section 422(a).  The Company shall have the right to deduct from any salary or
other payments to be made to Participant any federal, state or local taxes
required by law to be so withheld.  The Company’s obligation to deliver a
certificate or other proof representing the Common Stock acquired upon exercise
of the Option is subject to the payment by Participant of any applicable
federal, state and local withholding tax.
 
(b)  Amendment.  Subject to the terms and conditions of the Plan, the Plan
Administrator may modify, extend or renew the Option, or accept the surrender of
the Option to the extent not theretofore exercised and authorize the granting of
new Options in substitution therefore, except that no such action shall diminish
or impair the rights under the Option without the consent of Participant.
 
(c)  Receipt of Plan.  By entering into this Agreement, Participant acknowledges
(i) that he or she has received and read a copy of the Plan, and (ii) that this
Agreement is subject to and shall be construed in accordance with the terms and
conditions of the Plan, as now or hereinafter in effect.
 
(d)  Legends.  Certificates representing Common Stock acquired upon exercise of
this Option may contain such legends and transfer restrictions as the Company
shall deem reasonably necessary or desirable, including, without limitation,
legends restricting transfer of the Common Stock until there has been compliance
with federal and state securities laws and until Participant or any other holder
of the Common Stock has paid the Company such amounts as may be necessary in
order to satisfy any withholding tax liability of the Company resulting from a
disqualifying disposition described in Code Section 422(a).
 
(e)  Not an Employment Contract.  This Agreement is not an employment contract
and nothing in this Agreement shall be deemed to create in any way whatsoever
any obligation on the part of Participant to remain in the Continuous Service of
the Company, or of the Company to continue Participant in the Continuous Service
of the Company.
 
(f)  Effect on Employee Benefits.  Participant agrees that the Option will
constitute special incentive compensation that will not be taken into account as
“salary” or “compensation” or “bonus” in determining the amount of any payment
under any pension, retirement, profit sharing or other remuneration plan of the
Company unless so provided in such plan.
 
(g)  Confidentiality of Information.  By entering into this Agreement,
Participant acknowledges that the information regarding the grant of Options
contained herein is confidential and may not be shared with anyone other than
Participant’s immediate family and personal financial advisor.
 
 
3
 

--------------------------------------------------------------------------------


(h)  Specific Enforcement.  Because of the unique value of the Common Stock, in
addition to any other remedies that the Company may have upon the breach of the
agreements contained herein, the obligations of Participant shall be
specifically enforceable.
 
(i)  Costs of Enforcement.  In any action at law or in equity to enforce any of
the provisions or rights under this Agreement, the unsuccessful party of such
litigation, as determined by any court of competent jurisdiction in a final
judgment or decree, shall pay the successful party or parties all costs,
expenses and reasonable attorneys’ fees incurred therein by such party or
parties (including without limitation such costs, expenses and fees on any
appeals), and if such successful party shall recover judgment in any action or
proceeding, such costs, expenses and attorneys’ fees shall be included as part
of the judgment.
 
(j)  Further Action.  The parties agree to execute such further instruments and
to take such further action as reasonably may be necessary to carry out the
intent of this Agreement.
 
(k)    Interpretation.  The interpretations and constructions of any provision
of and determinations on any question arising under the Plan or this Agreement
shall be made by the Plan Administrator, and all such interpretations,
constructions and determinations shall be final and conclusive as to all
parties.  This Agreement, as issued pursuant to the Plan, constitutes the entire
agreement between the parties pertaining to the subject matter hereof and
supersedes all prior and contemporaneous agreements, representations and
understandings.  The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision
hereof.  This Agreement may be executed in counterparts, all of which shall be
deemed to be one and the same instrument, and it shall be sufficient for each
party to have executed at least one, but not necessarily the same,
counterpart.  The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement in any way.
 
(l)  Assignment.  This Agreement shall be binding upon the parties and their
respective legal representatives, beneficiaries, successors and assigns.
 
(m)   Notices.  All notices or other communications that are required to be
given or may be given to either party pursuant to the terms of this Agreement
shall be in writing and shall be delivered personally or by registered or
certified mail, postage prepaid, to the address of the parties as set forth
following the signature of such party.  Notice shall be deemed given on the date
of delivery in the case of personal delivery or on the delivery or refusal date
as specified on the return receipt in the case of registered or certified
mail.  Either party may change its address for such communications by giving
notice thereof to the other party in conformity with this section.
 
(n)    Governing Law and Venue.  This Agreement and the rights and obligations
of the parties hereto shall be governed by and construed and enforced in
accordance with the laws of the State of Nevada without regard to conflicts of
laws principles.  Resolution of any disputes under this Agreement shall only be
held in courts in Denver, Colorado, and the parties expressly consent to
personal jurisdiction in courts in Denver, Colorado and waive any objections to
such jurisdiction.
 
* * * * *
 
 
 
4


--------------------------------------------------------------------------------


 
The Company, by a duly authorized officer of the Company, and Participant have
executed this Agreement on June 22, 2010, effective as of the date of grant.
 
 

 
Verecloud, Inc.  
 
  Participant By:  /s/ Mike Cookson   /s/ William M. Perkins Name: Mike Cookson
  Signature Title: Chief Operating Officer    William M. Perkins
 
Address:
    Name 6560 South Greenwood Plaza Boulevard   Address:  6560 South Greenwood
Plaza Boulevard Number 400   Number 400, Englewood, Colorado 80111 Englewood,
Colorado 80111    

 
 
 
 
 
 
 
 
5
 

--------------------------------------------------------------------------------


 
 